United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-8003
                                   ___________

Richard Scott Rhinehart,              *
                                      *
            Petitioner,               *
                                      * Petition for Extraordinary Writ
      v.                              *       [UNPUBLISHED]
                                      *
Eighth Circuit Court of Appeals,      *
                                      *
            Respondent.               *
                                 ___________

                             Submitted: January 30, 2007
                                Filed: March 9, 2007
                                 ___________

Before WOLLMAN, MELLOY, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

      Plaintiff, a member of the Iowa Bar and admitted to practice before this court,
was appointed by the United States District Court under the Criminal Justice Act
(CJA), 18 U.S.C. § 3006A, to represent one Jesse John Wendelsdorf. Following the
completion of his duties of representation, plaintiff filed a CJA voucher claiming
payment for the services rendered.

       Plaintiff states that the amount claimed was “summarily, arbitrarily, and
unilaterally cut without notice, hearing, justification or explanation” by the Chief
Judge of the Circuit, the Honorable James B. Loken. Plaintiff has filed what he has
styled “Motion for Hearing on CJA Fees,” asking that the court schedule a hearing on
the motion, to be followed by a review process along with an independent decision by
an unbiased arbitrator, following which plaintiff is to be restored to the legal fees to
which he is entitled.

       We conclude that, for the reasons set forth in United States v. Johnson, 391 F.3d
946 (8th Cir. 2004), we are without jurisdiction to consider plaintiff’s motion. The
chief judge’s role under 18 U.S.C. § 3006A(d)(3) is to rule upon requests for waiver
of the maximum amounts of compensation set forth in § 3006A(d)(2). As we held in
Johnson, “The role of the chief judge therefore relates to the management of funds,
and the decision to approve a recommendation for excess funds is entirely his
responsibility, not that of an appellate panel.” 391 F.3d at 948. We conclude that the
holding in Johnson applies with equal force to plaintiff’s motion. See also United
States v. Obasi, 435 F.3d 847 (8th Cir. 2006).

      The motion is dismissed for lack of jurisdiction.
                      ______________________________




                                          -2-